EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17, Line 1, delete “claim 17” insert –claim 10--.
Authorization for this examiner’s amendment was given in an interview with Donald Stout on August 2, 2022.

Claims 10, 13-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, US Publication 2017/0350369 (Evans) discloses a method of determining a vertical profile of wind speed upstream from a wind turbine, the wind turbine being equipped with a rotor and LiDAR sensor facing upstream from the wind turbine comprising (“five different elevations are configured to record prime standard wind speeds (for example, from a multi sensor Metmast or Lidar/Sodar)” [0040]): 
a) measuring the wind speed with the LIDAR sensor in at least one measurement plane of the rotor upstream from the wind turbine located at least at two measurement points at different heights (“five different elevations are configured to record prime standard wind speeds (for example, from a multi sensor Metmast or Lidar/Sodar)” [0040]), 
b) constructing a model of the vertical wind speed profile using a power law of a form:  
    PNG
    media_image1.png
    82
    196
    media_image1.png
    Greyscale
 with vz being longitudinal wind speed at height z, zO being a reference height, vz0 being a longitudinal wind speed at the reference height zO and a being an exponent of the power law (“The wind profile power law is given by

    PNG
    media_image2.png
    46
    200
    media_image2.png
    Greyscale

where V=wind velocity, HH=height 1 (lower height), h=height 2 (upper height), and α=wind shear exponent. Wind shear is quantified as the wind shear exponent α in the power law equation that relates wind speeds at two different heights. The wind shear exponent α can be determined from the data by minimizing a fitting error metric, eg., mean squared error, between the training data and the power law shear profile. In practice, α varies with such characteristics as elevation, time of day, season, temperature, terrain, and atmospheric stability. A larger exponent means a larger vertical gradient in the wind speed. If computing device 105 determines that the shear profile is consistent with the power law, the wind shear exponent α is inferred as the wind shear characteristic” [0041]);
c) determining the exponent a of the power law by using wind speed measurements from the at least two measurement points (“The wind shear exponent α can be determined from the data by minimizing a fitting error metric, eg., mean squared error, between the training data and the power law shear profile” [0041]); and
d) determining the vertical wind speed profile upstream from the wind turbine by applying the determined exponent a to the model of the vertical wind speed profile to determine vertical wind speed variation upstream from the wind turbine in the at least one measurement plane of the rotor (“Wind shear is quantified as the wind shear exponent α in the power law equation that relates wind speeds at two different heights. The wind shear exponent α can be determined from the data by minimizing a fitting error metric, eg., mean squared error, between the training data and the power law shear profile. In practice, α varies with such characteristics as elevation, time of day, season, temperature, terrain, and atmospheric stability. A larger exponent means a larger vertical gradient in the wind speed. If computing device 105 determines that the shear profile is consistent with the power law, the wind shear exponent α is inferred as the wind shear characteristic” [0041]); and
	US Publication 2019/0085823 (Hovgaard) teaches “Kalman filtering, also known as linear quadratic estimation (LQE), is an algorithm that uses a series of measurements observed over time, containing statistical noise and other inaccuracies, and produces estimates of unknown variables …. The Kalman filtering may comprise a frequency-weighted Kalman filter, and/or a non-linear filter such as an extended Kalman filter or an unscented Kalman filter” [0040];
the prior art fails to teach or suggest the further inclusion of 
 the state model is written as: 
    PNG
    media_image3.png
    71
    339
    media_image3.png
    Greyscale
 with x(k)=a(k) defining a state variable at time k, y(k)=v1(k) being an output of the state model corresponding to wind speed measured at time k at measurement point 1, 1(k-1) is variation of exponent a at time k-1, v2(k) is the wind speed measured at time k at measurement point 2, zi is height of measurement at point 1, z2 is height of measurement and point 2, ε1(k) is noise of speed vl at time k, and ε2(k) is noise of speed v2 at time k.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
The claims are patent eligible under 35 USC 101 because the limitation “e) controlling the wind turbine as a function of the determined vertical wind speed profile upstream from the wind turbine” incorporates the abstract idea into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857